Citation Nr: 0835658	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-16 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a fracture of the fourth 
left finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from May 1971 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.


FINDING OF FACT

The residuals of a fracture of the fourth left finger are 
manifested by intermittent pain, tenderness, and mild 
erythema, but without swelling, atrophy or decreased range of 
motion.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of a fracture of the fourth left finger have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.71a, Diagnostic 
Code 5230 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2004 and May 2005, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, because an 
increased disability rating is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in notice letters cited above and in the other correspondence 
from VA.  Cumulatively, the veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the respective disabilities and the effect that worsening has 
on the his employment and daily life. The veteran was 
informed that should an increase in disability be found, a 
disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation. 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  The veteran has also been afforded a VA 
examination.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the 
requirements for a compensable disability rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  In considering 
the severity of a disability, it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2007).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 14 
Vet. App. 1 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service-connected residuals of a fracture of 
the fourth left finger have been evaluated pursuant to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5230, which 
provides the rating criteria for limitation of motion of the 
ring or little finger.  Diagnostic Code 5230 provides for a 
noncompensable (zero percent) disability rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a.

Alternatively, Diagnostic Code 5227 directs that unfavorable 
or favorable ankylosis of the ring or little finger, whether 
it affects the minor or major hand, also warrants a 
noncompensable disability rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5155 provides a 10 percent disability rating 
for amputation of the ring finger of the major or minor 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. § 
4.71a.

The veteran was initially awarded entitlement to service 
connection for residuals of a fracture of the fourth left 
finger by rating action of the RO dated in April 1976, and a 
noncompensable initial disability rating was assigned, 
effective as of the day following that of his separation from 
service.

In December 2003, the veteran submitted a claim for an 
increased disability rating for his service-connected 
residuals of a fracture of the fourth left finger.

A VA examination report dated in April 2004 shows that the 
veteran reported experiencing pain extending from his left 
ring finger through the hand, into his wrist, and out to his 
elbow.  He added that his injury had healed with a slight 
deformity at the base of the finger causing swelling, 
stiffness, and occasional popping.  He indicated that he 
would sometimes have trouble bending the finger.  He 
described that the pain in the finger and up through the 
wrist and elbow was a sharp pain, consistent with an ulnar 
neuropathy or neuralgia.  He stated that he had not been 
treated for this finger injury.  

Physical examination revealed a slight prominence on the 
ulnar aspect of the fourth or ring finger on the left hand 
proximally.  There was mild erythema in the fourth finger 
over the proximal interphalangeal joint area.  There was pain 
along the ulnar aspect, with palmar flexion, and when 
gripping.  Strength was 4/5 in the left hand as compared to 
5/5 in the right hand.  He was about one centimeter from 
being able to approximate the median transverse fold with the 
fourth finger as well as the little finger.  He had normal 
flexion and extension of the joints in the fingers of the 
left hand as well as the right and could approximate the 
fingertip with the thumb without difficulty.  There were no 
obvious hypothenar or thenar atrophy, and no swelling of any 
of the joints of either hand.  X-rays revealed a well healed 
fracture with solid union and mild volar convex angulation of 
the mid shaft of the proximal phalanx on the left hand.  
There were no arthritic changes of note, and no significant 
sequelae.  The diagnosis was well-healed fracture of the left 
proximal ring finger with mild convex angulation.

VA outpatient treatment records dated from April 2004 to May 
2005 show mainly treatment for symptoms associated with 
disorders not currently before the Board.  There is a 
notation in an outpatient treatment record dated in March 
2005 indicating a mild transient ulnar neuropathy of the left 
hand, but was also noted that the veteran had been seen twice 
for zoster.

As noted above, neither limitation of motion or ankylosis of 
either the minor nor major fourth or fifth finger joints 
warrant any more than a noncompensable  disability rating.  
Unfortunately, absent involvement by other digits of the 
hand, or evidence of amputation, a compensable disability 
rating is not warranted for residuals of a fracture of the 
fourth left finger.

Moreover, in this case, there is no ascertainable 
demonstration of additional limitation of function due to 
factors such as pain or weakness, which would amount to an 
amputation.  There is also no indication of any additional 
limitation of motion to the extent that there was an effect 
on occupation or daily activities.  See 38 C.F.R. §§ 4.40 and 
4.45 (2007); DeLuca v. Brown, 8 Vet App 202 (1995).  As such, 
a higher, compensable, disability rating for residuals of a 
fracture of the fourth left finger is not warranted.  Based 
upon the guidance of the Court in Hart, 14 Vet. App. at 1, 
the Board has considered whether a staged rating is 
appropriate.  However, in the present case, the veteran's 
symptoms remained constant throughout the course of the 
period on appeal and as such staged ratings are not 
warranted.

Given the foregoing findings and the mechanical application 
of the rating criteria, it is the determination of the Board 
that the service-connected residuals of a fracture of the 
fourth left finger more closely approximate the currently 
assigned noncompensable disability rating.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the medical evidence simply does not support the 
assignment of a higher disability rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.3, 4.7.

Finally, the Board finds that there is no showing that the 
veteran's residuals of a fracture of the fourth left finger 
reflect so exceptional or so unusual a disability picture as 
to warrant higher ratings on an extra-schedular basis.  The 
disability is not productive of marked interference with 
employment or required frequent periods of hospitalization, 
and has not otherwise rendered impractical the application of 
the regular schedular standards.  In the absence of these 
factors, the criteria for submission for assignment of extra-
schedular ratings are not met.  Thus, the Board is not 
required to remand the claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased (compensable) disability rating for service-
connected residuals of a fracture of the fourth left finger 
is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


